Exhibit 10.3

EXECUTION VERSION

GUARANTEE AND COLLATERAL AGREEMENT

Dated and effective as of September 20, 2016,

among

CLAIRE’S STORES, INC.,

as Borrower,

each Subsidiary Loan Party,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

  

Section 1.01.

 

Credit Agreement

     1   

Section 1.02.

 

Other Defined Terms

     1   

ARTICLE II

 

GUARANTEE

  

Section 2.01.

 

Guarantee

     4   

Section 2.02.

 

Guarantee of Payment

     4   

Section 2.03.

 

No Limitations, Etc.

     5   

Section 2.04.

 

Reinstatement

     6   

Section 2.05.

 

Agreement To Pay; Contribution; Subrogation

     6   

Section 2.06.

 

Information

     7   

Section 2.07.

 

Maximum Liability

     7   

Section 2.08.

 

Payment Free and Clear of Taxes

     7   

ARTICLE III

 

PLEDGE OF SECURITIES

  

Section 3.01.

 

Pledge

     8   

Section 3.02.

 

Delivery of the Pledged Collateral

     8   

Section 3.03.

 

Representations, Warranties and Covenants

     10   

Section 3.04.

 

Registration in Nominee Name; Denominations

     12   

Section 3.05.

 

Voting Rights; Dividends and Interest, Etc.

     12   

ARTICLE IV

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

  

Section 4.01.

 

Security Interest

     14   

Section 4.02.

 

Representations and Warranties

     16   

Section 4.03.

 

Covenants

     19   

Section 4.04.

 

Other Actions

     22   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     23   

ARTICLE V

 

REMEDIES

  

Section 5.01.

 

Remedies Upon Default

     24   

Section 5.02.

 

Application of Proceeds

     26   

Section 5.03.

 

Securities Act, Etc.

     27   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI

 

INDEMNITY, SUBROGATION AND SUBORDINATION

  

Section 6.01.

 

Indemnity

     28   

Section 6.02.

 

Contribution and Subrogation

     28   

Section 6.03.

 

Subordination; Subrogation

     28   

ARTICLE VII

 

MISCELLANEOUS

  

Section 7.01.

 

Notices

     30   

Section 7.02.

 

Security Interest Absolute

     30   

Section 7.03.

 

Limitation By Law

     30   

Section 7.04.

 

Binding Effect; Several Agreement

     31   

Section 7.05.

 

Successors and Assigns

     31   

Section 7.06.

 

Agent’s Fees and Expenses; Indemnification

     31   

Section 7.07.

 

Collateral Agent Appointed Attorney-in-Fact

     32   

Section 7.08.

 

GOVERNING LAW

     33   

Section 7.09.

 

Waivers; Amendment

     33   

Section 7.10.

 

WAIVER OF JURY TRIAL

     33   

Section 7.11.

 

Severability

     34   

Section 7.12.

 

Counterparts

     34   

Section 7.13.

 

Headings

     34   

Section 7.14.

 

Jurisdiction; Consent to Service of Process

     34   

Section 7.15.

 

Termination or Release

     35   

Section 7.16.

 

Additional Subsidiaries

     36   

Section 7.17.

 

Right of Set-off

     36   

Section 7.18.

 

Agents

     36   

Section 7.19.

 

Intercreditor Agreements

     36   

 

-ii-



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT dated and effective as September 20, 2016
(this “Agreement”), among CLAIRE’S STORES, INC., a Florida corporation (the
“Borrower”), each SUBSIDIARY LOAN PARTY and Wilmington Trust, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined below).

Reference is made to the Term Loan Credit Agreement dated as of September 20,
2016 (as amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto from time to time, the Administrative Agent
and the Collateral Agent.

The Lenders have agreed to extend term loans to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The Subsidiary Loan
Parties are affiliates of the Borrower, will derive substantial benefits from
the extension of Loans to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such Loans. Accordingly, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All capitalized terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein. The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.

“Copyright License” means any written agreement, now or hereafter in effect, any
right granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule II, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, and other
agreements), Intellectual Property (but excluding “intent-to-use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or
a Statement of Use under Sections 1(e) and 1(d) of the Lanham Act has been
filed, to the extent that, and solely during the period for which, any
assignment of an “intent-to-use” application prior to such filing would violate
the Lanham Act), goodwill, registrations, franchises, tax refund claims and any
guarantee, claim, security interest or other security held by or granted to any
Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Guarantors” means the Subsidiary Loan Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent (acting at the written direction of Required
Lenders).

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating

 

2



--------------------------------------------------------------------------------

to the license, development, use or disclosure of any material Intellectual
Property to which a Pledgor, now or hereafter, is a party or a beneficiary,
including, without limitation, the agreements set forth on Schedule II hereto.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” has the meaning assigned to such term in the Credit Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
II, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means any Lien permitted by Section 6.02 of the Credit
Agreement.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean the Borrower and each Guarantor.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the successors and
permitted assigns of each of the foregoing.

 

3



--------------------------------------------------------------------------------

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” means any Subsidiary that is a party hereto or any
Subsidiary that becomes a party hereto pursuant to Section 7.16.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule II, (b) all
goodwill associated therewith or symbolized thereby, (c) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Administrative Agent, for the ratable
benefit of the Secured Parties, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations. Each Guarantor
further agrees that the Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee notwithstanding any extension or renewal of any Obligation.
Each Guarantor waives presentment to, demand or payment from and protest to the
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Obligations or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of the Borrower or any
other person.

 

4



--------------------------------------------------------------------------------

Section 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.15 and except as
provided in Section 2.07, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);

(vi) any illegality, lack of validity or enforceability of any Obligation;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Administrative Agent, any other
Secured Party

 

5



--------------------------------------------------------------------------------

or any other person, whether in connection herewith or any unrelated
transactions; provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any other Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any other Loan Party, other than
the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Administrative Agent or any other Secured Party
upon the bankruptcy or reorganization of the Borrower or any other Loan Party or
otherwise.

Section 2.05. Agreement To Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other

 

6



--------------------------------------------------------------------------------

Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash or immediately available funds the amount of
such unpaid Obligation. Each Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this guarantee or any other guarantee, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents. Upon payment
by any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other, Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
guarantee, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this guarantee at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this guarantee not constituting a fraudulent
transfer or conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a first priority security interest in all of such Pledgor’s right,
title and interest in, to and under (a) the Equity Interests directly owned by
it (including those listed on Schedule I) and any other Equity Interests
obtained in the future by such Pledgor and any certificates representing all
such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i)(A) more than 65% of the issued and outstanding voting
Equity Interests of any “first tier” Foreign Subsidiary directly owned by such
Pledgor, (B) more than 65% of the issued and outstanding voting Equity Interests
of any “first tier” Qualified CFC Holding Company directly owned by such
Pledgor, (C) any issued and outstanding Equity Interest of any Foreign
Subsidiary that is not a first tier Foreign Subsidiary, or (D) any issued and
outstanding Equity Interests of any Qualified CFC Holding Company that is not a
“first tier” Qualified CFC Holding Company, (ii) to the extent applicable law
requires that a Subsidiary of such Pledgor issue directors’ qualifying shares or
similar shares, such shares or nominee or other similar shares, (iii) any Equity
Interests with respect to which a grant of security is not required by reason of
Section 5.09(g) of the Credit Agreement, or (iv) any Equity Interests of a
Subsidiary (which Subsidiary is set forth on Schedule 1.01A to the Credit
Agreement) to the extent that, as of the Closing Date, and for so long as, such
a pledge of such Equity Interests would violate applicable law or an enforceable
contractual obligation binding on or relating to such Equity Interests; (b)(i)
the debt obligations listed opposite the name of such Pledgor on Schedule I,
(ii) any debt securities in the future issued to such Pledgor and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt securities (the “Pledged Debt Securities”); (c) subject to
Section 3.05 hereof, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the property referred to in
clauses (a) and (b) above; (d) subject to Section 3.05 hereof, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledger agrees
promptly to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the

 

8



--------------------------------------------------------------------------------

Secured Parties, any and all Pledged Securities to the extent such Pledged
Securities are either (i) Equity Interests or (ii) promissory notes or other
instruments evidencing Indebtedness required to be delivered pursuant to
paragraph (b) of this Section 3.02. If any Pledged Stock that is uncertificated
on the date hereof shall hereafter become certificated, the applicable Pledgor
shall promptly cause the certificate or certificates representing Pledged Stock
to be delivered to the Collateral Agent, as agent for the Secured Parties,
together with the accompanying stock powers or other documentation required by
Section 3.02(c). None of the Pledgors shall permit any other party to “control”
(for purposes of Section 8-106 of the New York UCC (or any analogous provision
of the Uniform Commercial Code in effect in the jurisdiction whose law applies))
any uncertificated securities that constitute Pledged Collateral other than the
Collateral Agent, as agent for the Secured Parties.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of the Borrower and its
Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to the terms hereof. To the extent any such promissory note is a demand note,
each Pledgor party thereto agrees, if requested by the Collateral Agent (acting
at the written direction of Required Lenders), to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement unless such demand would not be commercially
reasonable or would otherwise expose such Pledgor to liability to the maker.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and by such other instruments and documents as the
Collateral Agent (acting at the written direction of Required Lenders) may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents
(including issuer acknowledgments in respect of uncertificated securities) as
the Collateral Agent (acting at the written direction of Required Lenders) may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule I (or a supplement to Schedule I, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

 

9



--------------------------------------------------------------------------------

(d) In the event any Pledged Securities constitute uncertificated securities and
the issuer thereof is not a party hereto, the applicable Pledgor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent (acting at the written direction of Required Lenders), either (i) cause
such issuer to agree to comply with instructions from the Collateral Agent
without further consent of any Pledgor or (ii) cause such issuer to register the
Collateral Agent as the registered owner of such uncertificated security.

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
shares of each class of the Equity Interests of the issuer thereof represented
by such Pledged Stock and includes all Equity Interests, debt securities and
promissory notes or instruments evidencing Indebtedness required to be
(i) pledged in order to satisfy the Collateral and Guarantee Requirement, or
(ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of the
Borrower or an Affiliate of any such subsidiary, to the best of each Pledgor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
(other than with respect to Pledged Stock consisting of membership interests of
limited liability companies to the extent provided in Sections 18-502 and 18-607
of the Delaware Limited Liability Company Act) and (ii) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
person that is not a Subsidiary of the Borrower or an Affiliate of any such
subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Pledgor, (ii) holds the same
free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws

 

10



--------------------------------------------------------------------------------

generally or otherwise permitted to exist pursuant to the terms of the Credit
Agreement, the Pledged Stock (other than partnership interests) is and will
continue to be freely transferable and assignable, and none of the Pledged Stock
is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities (including Pledged Stock of any Domestic Subsidiary
or any Qualified CFC Holding Company) are delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in accordance with this Agreement
and a financing statement covering such Pledged Securities is filed in the
appropriate filing office, the Collateral Agent will obtain, for the ratable
benefit of the Secured Parties, a legal, valid and perfected lien upon and
security interest in such Pledged Securities under the New York UCC, subject
only to Permitted Liens, as security for the payment and performance of the
Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Collateral Agent (acting at
the written direction of Required Lenders);

(i) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to not
constitute a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Loan Party shall have first delivered 30 days written notice to the Collateral
Agent and shall have taken all actions contemplated hereby and as otherwise
reasonably required by the Collateral Agent (acting at the written direction of
Required Lenders) to maintain the security interest of the Collateral Agent
therein as a valid, perfected, first priority security interest, subject to
Permitted Liens;

(j) the full and exact legal name (as it appears in each respective certificate
or articles of incorporation, limited liability membership agreement or similar
organizational documents, in each case as amended to date, the type of
organization, the jurisdiction of

 

11



--------------------------------------------------------------------------------

organization (or formation, as applicable), and the organizational
identification number (not tax i.d. number) of each Pledgor is set forth on
Schedule VI. Schedule VI sets forth all of the Loan Parties as of the Closing
Date;

(k) the chief executive office of each Pledgor is set forth on Schedule VII; and

(l) except as set forth on Schedule VIII, no Pledgor has changed its name,
jurisdiction of organization or formation, as applicable, or its corporate
structure in any way (e.g. by merger, consolidation, change in corporate form,
change in jurisdiction of organization or formation, as applicable, or
otherwise) within the past five (5) years.

Section 3.04. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Loan Party
that is not a party to this Agreement to comply with a request by the Collateral
Agent, pursuant to this Section 3.04, to exchange certificates representing
Pledged Securities of such Loan Party for certificates of smaller or larger
denominations.

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent (acting at the written direction of Required Lenders) shall have given
notice to the relevant Pledgors of the Collateral Agent’s intention to exercise
its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Collateral Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

12



--------------------------------------------------------------------------------

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent, for the ratable benefit of the Secured Parties,
and shall be forthwith delivered to the Collateral Agent, for the ratable
benefit of the Secured Parties, in the same form as so received (endorsed in a
manner reasonably satisfactory to the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent (acting at the written direction of
Required Lenders) to the Borrower of the Collateral Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 3.05 shall cease, and all such
rights shall thereupon become vested, for the ratable benefit of the Secured
Parties, in the Collateral Agent which shall have the sole and exclusive right
and authority to receive and retain such dividends, interest, principal or other
distributions; provided, however, that even after the occurrence of an Event of
Default, any Pledgor may continue to exercise dividend and distribution rights
solely to the extent permitted under subclause (i), subclause (iii) and
subclause (v) of Section 6.06(b) of the Credit Agreement. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 3.05 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent). Any and all money and other property paid over to or received
by the

 

13



--------------------------------------------------------------------------------

Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent (acting at the written direction of
Required Lenders) to the Borrower of the Collateral Agent’s intention to
exercise its rights hereunder, all rights of any Pledgor to exercise the voting
and/or consensual rights and powers it is entitled to exercise pursuant to
paragraph (a)(i) of this Section 3.05, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 3.05, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, for the ratable
benefit of the Secured Parties, which shall have the sole and exclusive right
and authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Collateral Agent a certificate to that effect, each Pledgor shall have the
right to exercise the voting and/or consensual rights and powers that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of the Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a first priority security interest (the “Security Interest”) in all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Pledgor or in
which such Pledgor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

 

14



--------------------------------------------------------------------------------

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the definitions of
“Security Interest” and “Article 9 Collateral” shall not include, (a) any
vehicle covered by a certificate of title or ownership, whether now owned or
hereafter acquired, (b) any assets (including Equity Interests), whether now
owned or hereafter acquired, with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.09 of the Credit Agreement
would not be required to be satisfied by reason of Section 5.09(g) of the Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral by virtue of the proviso to Section 3.01 hereof, (d) any
Letter of Credit Rights to the extent any Pledgor is required by applicable law
to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (e) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided that immediately upon the ineffectiveness, lapse or termination of any
such provision,

 

15



--------------------------------------------------------------------------------

the Collateral shall include, and such Pledgor shall be deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect or (f) any Equipment owned by any Pledgor that is subject
to a purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including (i) whether such
Pledger is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Collateral Agent promptly upon request (acting at the written direction
of Required Lenders).

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor without the signature of such Pledgor, and
naming such Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and its territories and
possessions for the purpose of perfecting the Security Interest in any Article 9
Collateral of such Pledgor constituting Patents, Trademarks or Copyrights unless
required by the Collateral Agent (acting at the written direction of Required
Lenders), in its reasonable discretion.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance

 

16



--------------------------------------------------------------------------------

with the terms of this Agreement, without the consent or approval of any other
person other than any consent or approval that has been obtained and is in full
force and effect or has otherwise been disclosed herein or in the Credit
Agreement.

(b) The information set forth in the schedules attached hereto is correct and
complete, in all material respects, as of the Closing Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations containing a
description of the Article 9 Collateral that have been prepared by such Pledgor
for filing in each governmental, municipal or other office specified in Schedule
III (or specified by notice from the Borrower to the Collateral Agent after the
Closing Date in the case of filings, recordings or registrations required by
Section 5.09 of the Credit Agreement) constitute all the filings, recordings and
registrations (except to the extent that filings are required to be made in the
United States Patent and Trademark Office and the United States Copyright
Office, or any similar office in any other jurisdiction, in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary to publish notice of and protect the validity of and to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been or will be promptly delivered by such Pledgor for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent (acting at the written direction of Required Lenders), to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property in which a security interest may be perfected by recording
with the United States Patent and Trademark Office and the United States
Copyright Office, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than the Uniform
Commercial Code financings statements referred to above, and other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

 

17



--------------------------------------------------------------------------------

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral other than Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with the United States Patent and Trademark Office or the United
States Copyright Office or (iii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Closing Date except as indicated on Schedule IV.

(f) Except as set forth in Schedule V, as of the Closing Date, all Accounts have
been originated by the Pledgors and all Inventory has been produced or acquired
by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule II includes all
of the Patents (and Patents for which United States applications are pending),
domain names, registered Trademarks (and Trademarks for which United States
registration applications are pending), registered Copyrights (and Copyrights
for which United States registration applications are pending) and material IP
Agreements owned by such Pledgor as of the date hereof.

(ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in any foreign jurisdiction), and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) neither such Pledgor nor any other party to such IP Agreement is in
breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to the Collateral Agent of any change (i) in its corporate
or organization name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its “location” (determined as provided in UCC
Section 9-307). Each Pledgor agrees promptly to provide the Collateral Agent
with certified organizational documents reflecting any of the changes described
in the immediately preceding sentence. Each Pledgor agrees not to effect or
permit any change referred to in the first sentence of this paragraph (a) unless
all filings have been made, or will have been made within any applicable
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected first priority security
interest in all the Article 9 Collateral (subject only to Permitted Liens), for
the ratable benefit of the Secured Parties. Each Pledgor agrees promptly to
notify the Collateral Agent, in writing, if any material portion of the Article
9 Collateral owned or held by such Pledgor is damaged or destroyed.

 

19



--------------------------------------------------------------------------------

(b) Subject to the rights of such Pledgor under the Loan Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent (acting at the written direction of
Required Lenders) may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest, the priority of the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and taxes required in connection with the execution and
delivery of this Agreement and the granting of the Security Interest and the
filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of $5.0
million shall be or become evidenced by any promissory note or other instrument,
such note or instrument shall be promptly pledged and delivered to the
Collateral Agent, for the ratable benefit of the Secured Parties, duly endorsed
in a manner reasonably satisfactory to the Collateral Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent (but the Collateral Agent shall be under no obligation to
do so), with prompt notice thereof to the Pledgors, to supplement this Agreement
by supplementing Schedule II or adding additional schedules hereto to
specifically identify any asset or item that may constitute material Copyrights,
Patents, Trademarks, Copyright Licenses, Patent Licenses or Trademark Licenses;
provided that any Pledgor shall have the right, exercisable within 30 days after
the Borrower has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral, to advise the Collateral Agent in
writing of any inaccuracy of the representations and warranties made by such
Pledgor hereunder with respect to such Article 9 Collateral. Each Pledgor agrees
that it will use its commercially reasonable efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct with respect to such Article 9 Collateral within 30
days after the date it has been notified by the Collateral Agent (acting at the
written direction of Required Lenders) of the specific identification of such
Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent (acting at the written direction of Required
Lenders) shall have the right to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.

 

20



--------------------------------------------------------------------------------

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Credit Agreement
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Credit Agreement and the other provisions hereof.

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (such consent to be given or withheld at the written direction of
Required Lenders) (which consent shall not be unreasonably withheld), grant any
extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted under the Credit Agreement.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or under the

 

21



--------------------------------------------------------------------------------

Credit Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, without waiving or releasing any obligation or liability
of the Pledgors hereunder or any Event of Default, in its sole discretion,
obtain and maintain such policies of insurance and pay such premium and take any
other actions with respect thereto as the Collateral Agent (acting at the
written direction of Required Lenders) reasonably deems advisable. All sums
disbursed by the Collateral Agent in connection with this Section 4.03(i),
including reasonable attorneys’ fees, court costs, expenses and other charges
relating thereto, shall be payable, upon demand, by the Pledgors to the
Collateral Agent and shall be additional Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article III,
if any Pledgor shall at any time hold or acquire any Certificated Security, such
Pledgor shall forthwith endorse, assign and deliver the same to the Collateral
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now owned or hereafter acquired by any Pledgor
is uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly notify the Collateral Agent in
writing, of such uncertificated securities and (i) upon the Collateral Agent’s
reasonable request (acting at the written direction of Required Lenders) or
(ii) upon the occurrence and during the continuance of an Event of Default, such
Pledgor shall pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent (acting at the written direction of
Required Lenders), either (x) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such security, without further
consent of any Pledgor or such nominee, or (y) cause the issuer to register the
Collateral Agent or its nominee as the registered owner of such security.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such. Pledgor, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent (acting at the written direction of Required Lenders).

 

22



--------------------------------------------------------------------------------

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement: (a) each Pledgor agrees that it
will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark
and (iii) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as necessary and
sufficient to establish and preserve its rights under applicable copyright laws.

(d) Each Pledgor shall notify the Collateral Agent promptly, in writing, if it
knows that any Patent, Trademark or Copyright material to the normal conduct of
such Pledgor’s business may imminently become abandoned, lapsed or dedicated to
the public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application filed by itself, or through any agent, employee, affiliate, licensee
or designee, for any Patent with the United States Patent and Trademark Office
and each application filed by itself, or through any agent, employee, affiliate,
licensee or designee, for registration of any Trademark or Copyright with the
United States Patent and Trademark Office, the United States Copyright Office or
any comparable office or agency in any other country during the preceding
twelve-month period, and (ii) upon the reasonable request of the Collateral
Agent (acting at the written direction of Required Lenders), execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

 

23



--------------------------------------------------------------------------------

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
past practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to any Patent, Trademark and/or Copyright (and obtaining the relevant
grant or registration) material to the normal conduct of such Pledgor’s business
and to maintain (i) each issued Patent and (ii) the registrations of each
Trademark and each Copyright that is material to the normal conduct of such
Pledgor’s business, including, when applicable and necessary in such Pledgor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Pledgor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Collateral Agent, in writing, and shall, if such Pledgor deems it necessary
in its reasonable business judgment, promptly sue and recover any and all
damages, and take such other actions as are reasonably appropriate under the
circumstances.

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or a nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
(acting at the written direction of Required Lenders) shall determine (other
than in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained with the use of commercially reasonable
efforts, which each Pledgor hereby agrees to use) and (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Pledgor to enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Pledgor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at

 

24



--------------------------------------------------------------------------------

any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent (acting at the written direction of
Required Lenders) shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent
(acting at the written direction of Required Lenders) may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase in cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Pledgor as a credit against the purchase price, and may
make payment on account thereof by using any claim then due and

 

25



--------------------------------------------------------------------------------

payable to such Secured Party from any Pledgor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

Section 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows: FIRST, to the payment
of all costs and expenses incurred by any Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Obligations, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by any Agent hereunder or under any other Loan Document on
behalf of any Pledgor, any other costs or expenses incurred in connection with
the exercise of any right or remedy hereunder or under any other Loan Document,
and all other fees, indemnities and other amounts owing or reimbursable to any
Agent under any Loan Document in its capacity as such; SECOND, to the payment in
full of the Obligations (the amounts so applied to be distributed among the
Secured Parties pro rata in accordance with the respective amounts of the
Obligations owed to them on the date of any such distribution); and THIRD, to
the Borrower, its successors or assigns, or as a court of competent jurisdiction
may otherwise direct.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

If, after receipt of any payment which is applied to the payment of all or any
part of any Obligations, any Agent, Lender or other Secured Parties is for any
reason compelled to surrender such payment or proceeds to any person because
such payment or application of

 

26



--------------------------------------------------------------------------------

proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible set-off, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by such Agent,
Lender or other Secured Party and the Borrower shall be liable to pay to such
Agent, the Lenders and the other Secured Parties, and shall indemnify each
Agent, the Lenders and the other Secured Parties and shall hold each Agent, the
Lenders and the other Secured Parties harmless for the amount of such payment or
proceeds surrendered. The provisions of this paragraph shall be and remain
effective notwithstanding any contrary action which may have been taken by any
Agent, Lender or other Secured Parties in reliance upon such payment or
application of proceeds, and any such contrary action so taken shall be without
prejudice to such Agents’, the Lenders’ and the other Secured Parties’ rights
under this Agreement and shall be deemed to have been conditioned upon such
payment or application of proceeds having become final and irrevocable. The
provisions of this paragraph shall survive the termination of this Agreement.

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent (acting at the written direction of Required Lenders),
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Collateral Agent sells.

 

27



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

Section 6.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03 hereof) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Obligation or
assets of any other Guarantor (other than the Borrower) shall be sold pursuant
to any Security Document to satisfy any Obligation owed to any Secured Party and
such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 6.01 hereof, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or in the case of any Guarantor becoming a party
hereto pursuant to Section 7.16 hereof, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 hereof to
the extent of such payment.

Section 6.03. Subordination; Subrogation. (a) Each Guarantor hereby subordinates
any and all debts, liabilities, receivables, advances and other Obligations owed
to such Guarantor by each other Loan Party of whatever nature at any time
outstanding (the “Subordinated Obligations”) to the Obligations to the extent
and in the manner hereinafter set forth in this Section 6.03:

(i) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash or immediately available
funds.

 

28



--------------------------------------------------------------------------------

(ii) Prior Payment of Guaranteed Obligations. In any proceeding under the U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law relating to any other Loan Party, each Guarantor
agrees that the Secured Parties shall be entitled to receive payment in full in
cash or immediately available funds of all Obligations (including all interest
and expenses accruing after the commencement of a proceeding under any U.S.
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, whether or not constituting an allowed claim in
such proceeding (Post-Petition Interest)) before such Guarantor receives payment
of any Subordinated Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for the Secured Parties and deliver such payments to the Administrative
Agent on account of the Obligations (including all Post-Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of such Guarantor
under the other provisions of this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent (acting at the
written direction of Required Lenders) is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and to apply any amounts received thereon to the Obligations
(including any and all Post-Petition Interest), and (ii) to require each
Guarantor (A) to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post-Petition Interest).

(b) Each Guarantor hereby unconditionally and irrevocably agrees not to exercise
any rights that it may now have or hereafter acquire against the Borrower, any
other Loan Party or any other insider guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s Obligations under or in
respect of the guarantee set forth in Article II or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Obligations and all other amounts payable

 

29



--------------------------------------------------------------------------------

under the guarantee set forth in Article II shall have been paid in full in cash
or immediately available funds. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the payment
in full in cash or immediately available funds of the Obligations and all other
amounts payable under the guarantee set forth in Article II, such amount shall
be received and held in trust for the ratable benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations
and (ii) all of the Obligations and all other amounts payable under the
guarantee set forth in Article II shall have been paid in full in cash or
immediately available funds, the Collateral Agent will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Obligations resulting from such payment made by such Guarantor pursuant to such
guarantee.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement. All communications and notices hereunder to any
Subsidiary Loan Party shall be given to it in care of the Borrower, with such
notice to be given as provided in Section 9.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of each Agent hereunder,
the Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Pledgor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance).

Section 7.03. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any

 

30



--------------------------------------------------------------------------------

applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to Agents and a counterpart
hereof shall have been executed on behalf of the Agents, and thereafter shall be
binding upon such party and the Agents and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Agents and the
other Secured Parties and their respective permitted successors and assigns,
except that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor any Agent that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns; provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent (such consent to be given or
withheld at the written direction of the Required Lenders). The Administrative
Agent hereunder shall at all times be the same person that is the Administrative
Agent under the Credit Agreement. The Collateral Agent hereunder shall at all
times be the same person as the Collateral Agent under the Credit Agreement.
Written notice of resignation by any Agent pursuant to the Credit Agreement
shall also constitute notice of resignation as such Agent under this Agreement.
Upon the acceptance of any appointment as the Administrative Agent or the
Collateral Agent under the Credit Agreement by a successor Administrative Agent
or successor Collateral Agent, as applicable, that successor Administrative
Agent or successor Collateral Agent, as applicable, shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent or successor Collateral Agent, as applicable,
pursuant hereto.

Section 7.06. Agent’s Fees and Expenses; Indemnification. (a) The parties hereto
agree that each Agent shall be entitled to reimbursement of its expenses
incurred hereunder as provided in Section 9.05 of the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Pledgor jointly and severally agrees to indemnify each Agent and
the other Indemnitees (as defined in Section 9.05 of the Credit Agreement)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, obligations, liabilities, penalties,

 

31



--------------------------------------------------------------------------------

actions, judgments, suits, costs, expenses or disbursements of any kind,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution, delivery or performance of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the Transactions and other
transactions contemplated hereby, (ii) the use of proceeds of the Loans or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, obligations,
liabilities, penalties, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the resignation or removal of any Agent, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent or any other
Secured Party. All amounts due under this Section 7.06 shall be payable on
written demand therefor.

Section 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor hereby
appoints the Collateral Agent the attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent (acting at the written
direction of Required Lenders) may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
The Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral, (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral, (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral,
(e) to send verifications of Accounts to any Account Debtor, (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral, (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to

 

32



--------------------------------------------------------------------------------

carry out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. Each Agent and the other Secured
Parties shall be accountable only for amounts actually received as a result of
the exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by any Agent or any
Lender in exercising any right, power or remedy hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of each Agent and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default or Event of Default, regardless of
whether any Agent or any Lender may have had notice or knowledge of such Default
or Event of Default at the time. No notice or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by each Agent and the Loan Party or Loan Parties with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.08 of the Credit Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS

 

33



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Pledgor, or its
properties, in the courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now

 

34



--------------------------------------------------------------------------------

or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 7.15. Termination or Release. (a) This Agreement, the guarantees made
herein, the pledges made herein, the Security Interest and all other security
interests granted hereby shall terminate when all the Obligations (other than
contingent or unliquidated obligations or liabilities not then due) have been
paid in full in cash or immediately available funds.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary of the Borrower or otherwise ceases to be a
Guarantor; provided that such portion of the Lenders as shall be required by the
terms of the Credit Agreement to have consented to such transaction (to the
extent such consent is required by the Credit Agreement) shall have consented
thereto and the terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) Upon the transfer by any Loan Party of Equity Interests in a “first tier
Foreign Subsidiary or “first tier” Qualified CFC Holding Company to a “first
tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company in
accordance with Section 6.05(d) of the Credit Agreement, the pledge of Equity
Interests so transferred shall be automatically released.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) and (d) of this Section 7.15, each Agent shall execute and deliver to
any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release (including, without
limitation, authorization to file UCC termination statements) and will duly
assign and transfer to such Pledgor such of the Pledged Collateral that may be
in the possession of such Agent and has not theretofore been sold or otherwise
applied or released pursuant to this Agreement; provided that each Agent shall
not be required to take any action under this Section 7.15(e) unless such
Pledgor shall have delivered to such Agent together with such request, which may
be incorporated into such request, (i) a reasonably detailed description of the
Collateral, which in any event shall be sufficient to effect the appropriate
termination or release without affecting any other Collateral, and (ii) a
certificate of a Responsible Officer of the Borrower or such Pledgor certifying
that the transaction giving rise to

 

35



--------------------------------------------------------------------------------

such termination or release is permitted by the Credit Agreement and was
consummated in compliance with the Loan Documents. Any execution and delivery of
documents pursuant to this Section 7.15 shall be without recourse to or warranty
by any Agent.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by each Agent
and any Subsidiary that is required to become a party hereto by Section 5.09 of
the Credit Agreement of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Loan Party hereunder with the same force
and effect as if originally named as a Subsidiary Loan Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement. The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set-off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any party to this Agreement against any of and all the
obligations of such party now or hereafter existing under this Agreement owed to
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section 7.17 are in addition to other rights
and remedies (including other rights of set-off) that such Lender may have.

Section 7.18. Agents. The parties hereto agree that each Agent shall be afforded
all of the rights, protections, indemnities, immunities and privileges afforded
to such Agent under the Credit Agreement in connection with the execution of
this Agreement and performance of its obligations hereunder.

Section 7.19 Intercreditor Agreements.

(a) Anything herein to the contrary notwithstanding, the Liens and Security
Interest granted to the Collateral Agent pursuant to this Agreement or any other
Loan Document and the exercise of any right or remedy by the Administrative
Agent hereunder or any other Loan Document, are subject to the provisions of the
First Lien Intercreditor Agreement and the ABL Intercreditor Agreement. In the
event of any conflict between the terms of the First Lien Intercreditor
Agreement or the ABL Intercreditor Agreement and this Agreement and the other
Loan Documents, the terms of the First Lien Intercreditor Agreement or ABL
Intercreditor Agreement, as applicable, shall govern and control and no right,
power, or remedy granted to the Administrative Agent hereunder or under any
other Loan Document shall be exercised by the Administrative Agent, and no
direction shall be given by the Administrative Agent, in each case in
contravention of the First Lien Intercreditor Agreement or ABL Intercreditor
Agreement.

 

36



--------------------------------------------------------------------------------

(b) Any reference in this Agreement or any other Loan Document to a “first
priority security interest” or words of similar effect in describing the Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the First Lien Intercreditor Agreement and ABL
Intercreditor Agreement.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CLAIRE’S STORES, INC. By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary CLAIRE’S PUERTO RICO CORP. By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary CBI DISTRIBUTING CORP. By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary CLAIRE’S BOUTIQUES, INC. By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary CLAIRE’S CANADA CORP. By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary



--------------------------------------------------------------------------------

BMS DISTRIBUTING CORP. By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary CSI CANADA LLC By:  

/s/ Stephen Sernett

  Name:   Stephen Sernett   Title:   Secretary



--------------------------------------------------------------------------------

Wilmington Trust, National Association, as Administrative Agent and Collateral
Agent By:  

/s/ Meghan H. McCauley

  Name:   Meghan H. McCauley   Title:   Assistant Vice President



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of                     , is
entered into among                     , a                      (the “New
Subsidiary”), and Wilmington Trust, National Association, in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) under that certain
Credit Agreement dated as of 20, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Claire’s Stores, Inc., a Florida corporation, the Lenders
party thereto, and the Administrative Agent and the Collateral Agent.

Reference is also made to the Guarantee and Collateral Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement ”), dated as of September 20,
2016, by and among Claire’s Stores, Inc., each Subsidiary Loan Party party
thereto, the Administrative Agent and the Collateral Agent. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement and the Guarantee and Collateral Agreement, as
applicable.

The New Subsidiary, the Administrative Agent and the Collateral Agent, for the
ratable benefit of the Secured Parties, hereby agree as follows:

1. The New Subsidiary agrees to become, and does hereby become, a Subsidiary
Loan Party and Guarantor under the Guarantee and Collateral Agreement and agrees
to have all of the obligations of a Subsidiary Loan Party and Guarantor and be
bound by such Guarantee and Collateral Agreement as if originally a party
thereto. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Guarantee and Collateral Agreement, including without limitation (a) all of the
representations and warranties of the Subsidiary Loan Parties set forth in the
Guarantee and Collateral Agreement, (b) all of the covenants set forth in the
Guarantee and Collateral Agreement and (c) all of the guaranty obligations set
forth in Article II of the Guarantee and Collateral Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Sections 2.07 of the Guarantee and
Collateral Agreement, hereby unconditionally guarantees, jointly and severally
with the other Guarantors, to the Administrative Agent, the Collateral Agent and
the Lenders, as provided in Article II of the Guarantee and Collateral
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), such New
Subsidiary will, jointly and severally together with the other Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2. The New Subsidiary hereby pledges, assigns and grants to the Collateral
Agent, its successors and assigns, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Subsidiary’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Obligations.

3. By its execution below, the New Subsidiary represents and warrants as to
itself that all of the representations and warranties contained in the Guarantee
and Collateral Agreement are true and



--------------------------------------------------------------------------------

correct in all respects as of the date hereof. The New Subsidiary represents and
warrants that the supplements to the Schedules to the Guarantee and Collateral
Agreement attached hereto are, as to the New Subsidiary, true and correct in all
respects and such supplements set forth all information required to be scheduled
under the Guarantee and Collateral Agreement as to the New Subsidiary. The New
Subsidiary shall, subject to the provisions of the Guarantee and Collateral
Agreement, take all steps necessary to perfect, in favor of the Collateral
Agent, a first priority security interest in and lien against the New
Subsidiary’s Collateral, including, without limitation, delivering all
certificated Pledged Collateral to the Collateral Agent (and all other
Collateral required to be delivered under the Guarantee and Collateral
Agreement), and taking all steps necessary to properly perfect the Collateral
Agent’s interest in any uncertificated Pledged Collateral.

4. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Security Documents (and such other
documents and instruments) as requested by the Collateral Agent (acting at the
written direction of the Required Lenders) in accordance with the Credit
Agreement.

5. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

[                    ]

Attention:

Email:

6. The New Subsidiary hereby waives acceptance by the Administrative Agent, the
Collateral Agent and the Lenders of the guaranty by the New Subsidiary upon the
execution of this Agreement by the New Subsidiary.

7. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart to this Agreement by facsimile transmission (or other electronic
transmission pursuant to procedures approved by the Administrative Agent) shall
be as effective as delivery of a manually signed original.

8. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. The parties hereto agree that the Administrative Agent and the Collateral
Agent shall be afforded all of the rights, protections, indemnities, immunities
and privileges respectively afforded to them under the Guarantee and Collateral
Agreement in connection with the execution of this Joinder and performance of
their obligations hereunder.

[Signature pages follow.]



--------------------------------------------------------------------------------

[INSERT NEW SUBSIDIARY ENTITY NAME] By:  

 

Name:   Title:  

 

Acknowledged and accepted:

Wilmington Trust, National Association,

as Administrative Agent and Collateral Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

[UPDATED SCHEDULES TO JOINDER AGREEMENT TO BE ATTACHED]